DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires that when new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented.  The preliminary amendment dated 19 February 2020 omits Claim 31.  Applicant may address this issue by renumbering the claims in a forthcoming amendment.  If Applicant chooses not to renumber the claims by amendment, the claims will be renumbered by the examiner when the application is ready for allowance either consecutively in the order in which they appear or in such order as may be requested by the Applicant.  See MPEP 608.01(j).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-30 and 32-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylord et al. (US 2011/0256549; cited in Applicant’s IDS).
Regarding Claim 21, Gaylord teaches a water-soluble, light harvesting conjugated polymer (Abstract; p. 27, [0207]), also referred to as a multichromophore (see p. 11, [0063]; p. 12, [0073]).  The polymers have the following formula (p. 1, [0008]):

    PNG
    media_image1.png
    129
    504
    media_image1.png
    Greyscale
.
In this formula, the dashed bond, - - - , is independently a single bond, triple bond (i.e. ethylylene), or optionally substituted vinylene group and n is an integer from 1 to about 10,000 (p. 2, [0015]-[0016]).  
Definition of the variables b and d shows that the MU and L2 groups may be absent (p. 2, [0017]).  In this case, Gaylord’s polymers have the following formula:

    PNG
    media_image2.png
    132
    375
    media_image2.png
    Greyscale

This formula may be redrawn as shown below to reflect Gaylord’s definition of the dashed bond, - - - :

    PNG
    media_image3.png
    150
    450
    media_image3.png
    Greyscale

where each L is independently a single (i.e. covalent) bond, triple bond (i.e. ethynylene), or optionally substituted vinylene group.   The structure of Gaylord’s polymer in this formula is unchanged; the redrawn formula is intended solely to facilitate comparison to the claimed invention.  
In order to further demonstrate the similarities between Gaylord’s polymer and the claimed invention, the brackets designating the repeating group can be rearranged as shown below:

    PNG
    media_image4.png
    106
    604
    media_image4.png
    Greyscale

Again, the structure of Gaylord’s polymer in this formula is unchanged; the redrawn formula is intended solely to facilitate comparison to the claimed invention.  
Gaylord defines the L1 group as an aryl or heteroaryl group (p. 1, [0012]).  The group designated by the variable a is also an aryl group as acknowledged by the instant specification (see specification at p. 40, structure (s)).  Thus, Gaylord’s polymer reads on the claimed formula (I) where each L is independently a single (i.e. covalent) bond, triple bond (i.e. ethylylene), or optionally substituted vinylene group; M1 and M2 are aryl or heteroaryl comonomers; n is an integer from 1 to about 10,000; and each * is a site for covalent attachment to the polymer backbone.  Thus, Gaylord’s general formula illustrated above reads on the light harvesting multichromophore of Claim 21. 
Specific embodiments of the conjugated polymers which also read on the claimed light harvesting multichromophore are illustrated in Gaylord’s examples.  Example 17 yields the following product (p. 71):

    PNG
    media_image5.png
    287
    1006
    media_image5.png
    Greyscale

Example 42 yields the following product (p. 107):

    PNG
    media_image6.png
    278
    828
    media_image6.png
    Greyscale

The brackets in these structures may be repositioned to facilitate comparison with the claimed invention:
Ex. 17:

    PNG
    media_image7.png
    298
    1009
    media_image7.png
    Greyscale


Ex. 42:

    PNG
    media_image8.png
    284
    842
    media_image8.png
    Greyscale


This represents a change in labeling only and does not in any way change or modify the structure of Gaylord’s polymers.  
The variable n is not defined for these exemplary polymers.  However, Gaylord’s specification defines n as an integer from 1 to about 10,000 (p. 2, [0016]).  Therefore, it is understood that Gaylord’s inventive examples will have n values falling within this range.  
The polymer of Example 17 illustrated above reads on the claimed formula (I) where L is a vinylene group; M1 is a phenylene group; M2 is an aryl group as acknowledged by the instant specification (see specification at p. 40, structure (s)); n is an integer between 1 and 10,000; and each * represents a covalent attachment to a terminal group.  The polymer of Example 42 illustrated above reads on the claimed formula (I) where L is a vinylene group; M1 and M2 are substituted phenyl co-monomers; n is an integer between 1 and 10,000; and each * represents a covalent attachment to a terminal group.  
Gaylord further teaches an assay method comprising (i) providing a sample suspected of containing a target biomolecule (i.e. analyte); (ii) providing a sensor protein conjugated to at least one signaling chromophore that is capable of interacting with the target biomolecule or a target-associated biomolecule; (iii) providing a water-soluble conjugated polymer; (iv) contacting the sample with the sensor protein and the conjugated polymer in solution under conditions in which the sensor protein can bind to the target biomolecule or a target-associated biomolecule; (v) applying a light source to the sample that can excite the conjugated polymer; and (vi) detecting whether light is emitted from the signaling chromophore (p. 11, [0062]).  Step (iv) reads on step (a) of Claim 21, while steps (v) and (vi) read on the claimed step (b).  
Regarding Claim 22, Gaylord’s claim 12 (p. 125-126) teaches conjugation of a polymer as described above to a sensor protein that is further conjugated to at least one light signaling chromophore (i.e. dye; see p. 11, [0055]).  Excitation of the polymer results in energy transfer to the dye (p. 24, [0186]), indicating that the dye and multichromophore polymer are in energy-receiving proximity.
Regarding Claim 23, Examples 30 illustrates modification of the amine-terminated polymer by conjugation with streptavidin (p. 93, [0488]-[0494]).  In Example 32, the polymer-streptavidin conjugate is conjugated to microspheres modified with biotin (p. 95, [0502]).  Both biotin and streptavidin read on a specific binding member as claimed.  Microspheres read on the claimed support.
Regarding Claim 24, Example 37 illustrates conjugation of the polymer of Example 17 to COOH-functionalized magnetic beads using EDC and NHS (p. 98, [0541]).  The EDC/NHS conjugation scheme will result in an amide linkage between the COOH groups on the magnetic beads and the -NH2 groups on the polymer of Example 17.  The term “specific binding member” is defined by the specification as referring to a moiety that is linked covalently or non-covalently to a support (specification at p. 3, line 32 - p. 4, line 3).  Therefore, the covalent amide linkage formed between the magnetic beads and conjugated polymer reads on the claimed specific binding member.
Regarding Claims 25-27, an analyte antigen may be immobilized on a surface which can include a cell surface (p. 26, [0203]).  
Regarding Claim 28, the conjugated polymers may be used to detect a target polynucleotide.  Where a sample contains cells, the cells can be lysed to release polynucleotides within the cell (p. 44, [0313]).  Polynucleotides released by cell lysis represent intracellular targets as claimed.
Regarding Claim 29, Gaylord teaches analyzing samples using flow cytometry (see, e.g., p. 22, [0174]).
Regarding Claims 30, 35, and 36, Gaylord’s conjugated polymers read on the claimed light harvesting multichromophore and polymeric dye for the reasons discussed with respect to Claim 21 above.  An antibody reads on a target molecule as claimed.  Conjugation with an antibody reads on the claimed step of contacting a target molecule with a polymeric dye to produce a labeled target molecule.
Conjugation is accomplished by way of a linking group A on the polymer and a linking group A’ on an antibody (p. 23, [0178]).  Complementary functional group pairs A and A’ are provided at page 23, [0179].  The linking group A present in Gaylord’s conjugated polymer reads on a conjugation tag as defined by the specification at page 74, lines 21-29.  
Regarding Claim 32, Gaylord’s claim 12 (p. 125-126) teaches conjugation of a polymer as described above to a sensor protein that is further conjugated to at least one light signaling chromophore (i.e. dye; see p. 11, [0055]).  Excitation of the polymer results in energy transfer to the dye (p. 24, [0186]), indicating that the dye and multichromophore polymer are in energy-receiving proximity.
Regarding Claim 33, the polymer is conjugated to an antibody and used as a direct fluorescent reporter (p. 11, [0056]).
Regarding Claim 34, the polymer may be conjugated to an antibody via a thiol group at the hinge region of the antibody (p. p. 11, [0056]).  Conjugation is accomplished by way of a linking group A on the polymer and a linking group A’ on an antibody (p. 23, [0178]).  Exemplary functional groups A which complement a thiol A’ group include maleimide, thiol, succinimidyl iodoacetate (p. 23, [0179]).  
Regarding Claims 37 and 38, antibodies suitable for use with Gaylord’s conjugated polymers include antibody fragments such as Fab and F(ab’)2 (p. 20, [0142]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762